Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Chemung County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, commenced this CPLR article 78 proceeding challenging a tier III disciplinary determination finding him guilty of violent conduct, attempted assault on staff, interfering with staff and refusing a direct order. The Attorney General has informed this Court that, during the pendency of this proceeding, the determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been refunded to his inmate account. We note that, although *1259not referenced in the Attorney General’s letter, “any loss of good time incurred by petitioner as a result of the determination should be restored” (Matter of Pereira v Fischer, 87 AD3d 1192, 1192 [2011]). Consequently, inasmuch as petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Sykes v Fischer, 98 AD3d 769, 770 [2012]; Matter of Marcial v Fischer, 96 AD3d 1245, 1246 [2012]).
Rose, J.P., Lahtinen, McCarthy and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.